Title: To George Washington from Edmund Randolph, 24 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Feby 24. 1794.
          
          E. Randolph has the honor of informing the President, that he last night received
            several bundles from Mr G. Morris; all of them duplicates, except one No. 35 of his
            letters. This number incloses so lengthy a correspondence between him and the Minister,
              in French, that it will be almost impossible to have it
            translated and copied to-day. The President will therefore determine, whether the papers
            prepared, shall wait for those last mentioned; or whether they shall go in, with an
            intimation of the others being in hand, to be forwarded, as soon as finished.
          La Foret and Le Blanc are arrived.
          Fauchet has delivered to Genet his letters of recal; and it is probable that Genet will
            this morning surrender all the official documents. He is calm and composed, and means to
            return to France to enter into the army.
        